In an action for a divorce and ancillary relief, the plaintiff appeals from an order of the Supreme Court, Nassau County (O’Brien, J.), entered December 30, 1997, which denied her motion, inter alia, to enjoin the distribution of the proceeds of the sale of the defendant’s business pending the determination of the action.
Ordered that the order is affirmed, with costs.
While we do not condone the husband’s violation of the parties’ "so ordered” stipulation, under the particular circumstances of this case, the Supreme Court did not improperly deny the relief requested by the wife on the instant motion. Mangano, P. J., Santucci, Krausman and Florio, JJ., concur.